Citation Nr: 0303250	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  96-37 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to a disability evaluation in excess of zero 
percent for pes planus.   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1996.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC, (the RO) which denied entitlement to service 
connection for a right shoulder disability and granted 
service connection for pes planus and assigned a zero percent 
rating from January 22, 1996. 


FINDINGS OF FACT

1.  The veteran sustained recurrent dislocation and ongoing 
subluxation of the right shoulder in service and he currently 
has residual disability consisting of limitation of motion 
with pain on motion and mild degenerative arthritis of the 
right shoulder.  

2.  The veteran failed to report, without good cause, for VA 
compensation examinations that were scheduled for him in 2000 
and 2002 in connection with the claim for an increased 
evaluation for pes planus.  

3.  There is no evidence that the weight-bearing line of 
either foot is over or medial to the great toe, or that there 
is inward bowing of either tendo achillis.


CONCLUSIONS OF LAW

1.  A right shoulder disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 1991); 
38 C.F.R. § 3.303 (2002).   

2.  The veteran's claim for entitlement to a disability 
evaluation in excess of zero percent for pes planus must be 
denied.  38 C.F.R. §§ 4.71a, Diagnostic Code 5276 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  Regarding the claim for 
service connection for a right shoulder disability, the Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim, and that the requirements of 
the VCAA have in effect been satisfied.

All available copies of the veteran's service medical records 
are associated with the claims folder.  In a January 2001 
remand, the Board directed the RO to make another attempt to 
obtain any additional copies of the service medical records.  
The RO contacted the National Personnel Records Center (NPRC) 
and requested the NPRC to send the service medical records on 
file.  In April 2002, the NPRC informed the RO that they did 
not have the veteran's service medical records.  The RO also 
asked the veteran to submit any additional service medical 
records that he may have in his possession.  The veteran did 
not submit any additional service medical records.  The Board 
finds that it is reasonably certain that further efforts to 
obtain any additional service medical records would be 
futile. 

The veteran has been provided with VA examinations in 1996 
and 1997 to determine the nature and etiology of the right 
shoulder disability.  Additional VA examinations were 
scheduled in 2000 and 2002 but the veteran failed to report 
to those examinations without good cause.  The veteran has 
not identified any medical records for the RO to obtain.  A 
Board hearing was scheduled for the veteran in September 2000 
but the veteran failed to appear.   

The veteran has been provided with a statement of the case 
and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In the July 2002 
supplemental statement of the case, the RO notified the 
veteran of the evidence that was considered and of the 
evidence needed to substantiate his claim.  In letters dated 
in March 1996, July 1997, March 2002, and May 2002, the RO 
offered to assist him in obtaining any relevant evidence.  
These letters and the statement of the case and supplemental 
statements of the case gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  There is no identified evidence that has not been 
accounted for and the veteran has been given the opportunity 
to submit written argument.  The VA notified the appellant of 
the information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regarding the claim for a disability evaluation in excess of 
zero percent for the pes planus, the Board notes that the 
Court of Appeals for Veterans Claims (Court) has held that in 
cases where the law, and not the evidence, is dispositive, 
the VCAA is not for application.  Mason v. Principi, 
16 Vet. App. 129 (2002).  The Board finds that the law and 
not the facts are dispositive of the veteran's claim for 
entitlement to a disability evaluation in excess of zero 
percent for pes planus.  Thus, consideration of VCAA is not 
required.  Nonetheless, the Board notes that the veteran has 
been given every opportunity to provide evidence to support 
his claim, as discussed above.    
Pertinent Law and Regulations

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

Re-examinations will be requested whenever the VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability.  Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§ 3.327(a) (2002).

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655 (a) (2002).  
When the examination was scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  38 C.F.R. 
§ 3.655 (b) (2002).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to service connection for a right shoulder 
disability

Initially, the Board notes that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  In the 
present case, the veteran failed to report to the 2002 VA 
examination scheduled in conjunction with this claim.  
However, this is an original claim for compensation.  As 
such, the Board will proceed to adjudicate the merits of this 
appeal, despite the veteran's failure to report for the April 
2002 VA examination and notwithstanding the RO's notice to 
him that the evidence expected to be obtained at that 
examination was necessary to the adjudication of this claim. 

After reviewing the record, the Board concludes that the 
competent and probative evidence of record supports a grant 
of service connection for a right shoulder disability.     

Service medical records show that in a January 1996 Report of 
Medical Assessment, the veteran reported that he suffered 
from a dislocated right shoulder while on active duty and he 
did not seek medical care.  The health care providers noted 
that the veteran had a recurrent dislocation of the right 
shoulder.  In a January 1996 report of medical history 
indicates that the veteran reported having a painful or 
"trick" shoulder.  The veteran reported that he was advised 
to have surgery performed on his shoulder.  He noted that the 
right shoulder had dislocated twice; once in boot camp and 
once in training.  The examiner noted that the veteran had 
right shoulder dislocations two times in 1990 and he had 
ongoing subluxation.  The January 1996 separation examination 
report indicates that the examiner noted that the veteran had 
recurrent dislocation of the right shoulder which did not 
exist prior to enlistment.  The veteran separated from 
service on January 21, 1996.  

The medical evidence shows that soon after the veteran's 
separation from service, upon VA examination in March 1996, 
dislocation of the right shoulder was diagnosed.  The March 
1996 VA examination report indicates that the veteran gave a 
history of dislocation of the right shoulder.  it was noted 
that the first two episodes occurred in 1990.  It was further 
noted that in 1994, the veteran's right shoulder dislocated 
twice while the veteran was asleep.  Examination of the right 
shoulder revealed normal range of motion.  The diagnosis was 
recurrent dislocation of the right shoulder.  

An April 1997 VA examination report indicates that the 
veteran reported that after the dislocations in service, he 
was left with residual shoulder pain depending on the 
position of his right arm.  Examination of the right shoulder 
revealed no swelling or deformities.  There was no tenderness 
to palpation.  Range of motion was flexion to 155 degrees, 
extension to zero degrees, abduction to 105 degrees, 
adduction to zero degrees, external rotation to 70 degrees, 
and internal rotation to 55 degrees.  It was noted that the 
veteran complained of pain on motion primarily with limited 
adduction.  The diagnosis was right shoulder limitation of 
motion and pain on motion post dislocation times two; no 
diagnosis to date.  X-ray examination revealed mild 
degenerative joint disease of the right shoulder joint.    

Therefore, as the competent evidence of record demonstrates 
that the veteran sustained recurrent dislocations and ongoing 
subluxation of the right shoulder in service and the medical 
evidence demonstrates that soon after service separation, 
dislocation, limitation of motion with pain and arthritis of 
the right shoulder was diagnosed, the Board finds that the 
credible and probative evidence in this case supports the 
veteran's claim, and a grant of service connection for a 
right shoulder disability is warranted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Accordingly, service connection for 
a right shoulder disability is granted. 

Entitlement to a disability evaluation in excess of zero 
percent for pes planus

The veteran is seeking a disability rating in excess of zero 
percent for pes planus.  A review of the evidence shows that 
the veteran failed to report for VA medical examinations 
scheduled for him in 2000 and 2002.  A VA examination was 
scheduled for the veteran in May 2000 and the veteran failed 
to report.  In January 2001, this matter was remanded by the 
Board to the RO for additional development.  In the January 
2001 remand, the Board indicated that another VA examination 
was needed because the most recent VA examination dated in 
April 1997 noted pertinent findings such as left hallux 
valgus, prominent left metatarsal head, and left foot bunion 
but the VA examiner did not offer an opinion as to whether 
these symptoms were related to the service-connected pes 
planus.  In the January 2001 remand, the Board also indicated 
that the VA examiner did not report whether there was any 
pronation, extreme tenderness of plantar surface, marked 
inward displacement, spasm or inward bowing of the tendo 
achillis, or whether the weight bearing line was over or 
medial to the great toe.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2002).  An April 2002 VA examination was scheduled 
in conjunction with the January 2001 Board remand and the 
veteran failed to report to this examination.  

The veteran was notified that this additional medical 
evidence was needed.  In a May 2002 letter, the RO informed 
the veteran that they had scheduled an examination for April 
2002 in compliance with the January 2001 remand, but the 
veteran did not report.  The RO informed the veteran that 
without the examination findings, they did not know how 
disabling his condition was.  The RO asked the veteran to 
notify them if he was ready to report to an examination and 
if there was good reason why he did not report for the 
scheduled examination in April 2002 or a good reason why he 
cannot report for an examination in the near future.  The RO 
gave the veteran 60 days to respond to the letter.  The 
veteran did not respond to this letter.  The Board points out 
that in a June 2000 supplemental statement of the case, the 
veteran was informed of the provisions of 38 C.F.R. § 3.655.  

To date, the veteran has not responded to the RO's letters 
and has not offered an explanation for his failure to report 
for either of those examinations.  He has not provided good 
cause for failing to report to the VA examinations and he has 
not indicated any willingness to report to another 
examination.  It is clear from the January 2001 remand that 
another examination is needed to determine the nature, 
extent, and severity of the service-connected pes planus and 
that entitlement to a higher disability evaluation can not be 
established without another VA examination.  Pursuant to 
38 C.F.R. § 3.655, the claim must be denied.  

And if the claim is regarded as an original claim, it must be 
decided on the evidence of record, which does not contain the 
details necessary to support a higher rating.  Diagnostic 
Code 5276 provides a 10 percent rating for flat feet, 
bilateral or unilateral, when the condition is moderate, with 
the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  While the veteran has reported pain 
after running, the sole VA examination in March 1966 and the 
service medical records do not disclose the status of the 
weight-bearing lines or the tendo achilles.  That was why 
additional examination were scheduled.  Absent any evidence 
of the other criteria for a compensable rating, the 
disability picture more nearly approximates the criteria for 
a noncompensable rating:  "Mild; symptoms relieved by built-
up shoe or arch support."  Thus the preponderance of the 
evidence is against a higher initial rating.


ORDER

Entitlement to service connection for a right shoulder 
disability is granted.

Entitlement to a disability evaluation in excess of zero 
percent for pes planus is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

